Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated February 9, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 3-6, 16-20 and 38-40 are drawn to an invention nonelected with traverse in the reply filed on March 5, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
I.	Claims 29-32 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 29-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 29 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 9, 21-23, 25 and 31-34 have been rejected under 35 U.S.C. 103 as being 
unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255).
	The rejection under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) has been withdrawn in view of Applicant’s amendment.

II.	Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Blohowiak et al. (US Patent No. 5,789,085).
	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. 

in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Blohowiak et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Berner et al. (US Patent Application Publication No. 2014/0342316 A1).
	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of Berner et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 29 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above.
	The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above has been withdrawn in view of Applicant’s amendment. Claim 29 

has been cancelled.

V.	Claims 30 and 35-36 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of CN 104451789 (‘789).
	The rejection of claims 30 and 35-36 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of CN 102051647 (‘647), Radatz et al. and JP 7-34255 (‘255) as applied to claims 1-2, 9, 21-23, 25 and 31-34 above, and further in view of CN 104451789 (‘789) has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 112
I.	Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42
	lines 1-2, the words “cathodic electrolyte solution” (second occurrence) should be deleted.

	line 2, the claim does not end in a period.
Each claim begins with a capital letter and ends with a period (MPEP § 608.01(m)).

II.	Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 42 does not constitute a further limitation because it is dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 9, 21-23, 25, 31-34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1).
	Regarding claim 1, Carey teaches a method for plating a metallic material onto a titanium substrate, said titanium substrate comprising an outer surface (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]], said method comprising: 
• chemically etching said outer surface of said titanium substrate to remove at least a 

portion of said oxide layer, said chemically etching comprising immersing said titanium substrate in an activation solution, thereby yielding an etched titanium substrate (= the pickling solution is formulated to remove surface oxides from the metal strip surface, remove dirt and other foreign materials from the metal strip surface and/or etch the surface of the metal strip) [page 22, [0150]];
• strike plating a bond promoter layer onto said outer surface of said etched titanium substrate, thereby yielding a strike plated titanium substrate, wherein said bond promoter layer comprises nickel (= typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]]; and 
• plating said metallic material onto said bond promotor layer of said strike plated 
titanium substrate (= the coating of metal strip 12 with an intermediate barrier metal layer prior to coating the metal strip with the corrosion resistant metal alloy) [page 24, [0156]].
The method of Carey differs from the instant invention because Carey does not disclose the following:
	a.	Wherein an oxide layer is on said outer surface.
	Carey teaches electroplating an intermediate barrier layer of nickel (page 24, [0156]) onto a metal strip formed of titanium or titanium alloys (page 6, [0039]). The pickling solution is formulated to remove surface oxides from the metal strip surface, remove dirt and other foreign materials from the metal strip surface and/or etch the surface of the metal strip (page 22, [0150]).
	Like Carey, CN ‘647 teaches electroplating on titanium or titanium alloys (ƿ [0003]). 


	Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface. Therefore, special pretreatment and post-electroplating heat treatment must be used to electroplate a layer with good adhesion on the metal surface. These special pretreatment and post-plating heat treatment usually use nickel metal and cyanide (ƿ [0005]).

	Radatz teaches that titanium is intrinsically very reactive. Whenever the metal is exposed to air or any environment containing available oxygen, the oxide film is formed on the surface thereof (page 1, [0003]).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface described by Carey with wherein an oxide layer is on said outer surface because Carey remove surface oxides from the metal strip surface, there is surface oxides on the metal strip surface.
Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface.
	b.	Wherein said activation solution comprises at least one of fluoride ions and sodium fluoride, citric acid and sulfuric acid.
	Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these 
pretreatment process can be use singly or in combination with one another. The type and/or 

number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).

	CN ‘192 teaches:
Etching: Put the degreasing conductive glass into the etching solution, the etching solution formula includes 10~60g/L Na2SO4, 0.5~5ml/L concentrated H2SO4, 1~10g/L fluoride, 5~40g/L citric acid, 20~60g/L peroxodisulfate and/or hydrogen peroxodisulfate, distilled water, the fluoride refers to the inorganic salt or inorganic acid containing fluoride ion; at 20-40 ℃ for 2-7 minutes, then put the conductive glass into deionized water and wash for 1-3 minutes (ƿ [0012]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation solution described by Carey with wherein said activation solution comprises at least one of fluoride ions and sodium fluoride, citric acid and sulfuric acid because H2SO4 (sulfuric acid), fluoride ions and citric acid is an etching solution formulation.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said 

cathodic electrolyte solution comprises nickel ions. 
d.	Wherein the strike plating is after said establishing said cathodic protection current.
Carey teaches electroplating an intermediate barrier layer of nickel (page 24, [0156]) onto a metal strip formed of titanium or titanium alloys (page 6, [0039]). Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

The titanium is kept under an electrical potential at all times following the initial surface cleaning step (page 3, [0049]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Carey by establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said cathodic 

electrolyte solution comprises nickel ions; and wherein the strike plating is after said establishing said cathodic protection current because applying a negative voltage to an etched titanium surface using an etching solution including a small amount of an acid nickel sulfate plating solution activates a titanium surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Carey teaches wherein said metallic material is an electrically conductive and lubricious material comprising at least one of indium and tin (= a corrosion resistant metal alloy primarily including tin or tin and zinc) [page 3, [0033]].
	Regarding claim 9, Carey teaches abrading said outer surface of said titanium substrate (= the abrasion process, absorbent process, and/or solvent or cleaning process can be use individually or in conjunction with one another to remove foreign materials and/or oxides from the base metal surface) [page 8, [0047]] prior to said chemically etching (= an abrasion treater 14) [page 22, [0147] and [0148]].
Regarding claim 21, the method of Carey differs from the instant invention because Carey does not disclose establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution. 

	Carey teaches that the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
CN ‘192 teaches said activation solution (ƿ [0012]).
Radatz teaches that:
Following the aforementioned surface cleaning step, an anodic etch step is performed.  During this step, the flow of etching solution 74 to surface 22a and the “brushing” movement of electrode assembly 32 relative to work piece 22 is maintained. During the anodic etch step, a positive voltage is applied by power source 92 to titanium work piece 22 and a negative voltage is applied to electrode 36, as illustrated in FIG. 2. An electrical potential on surface 22a enhances the etching effects of etching solution 74 on surface 22a as surface atoms of titanium and titanium oxide are released from surface 22a. The result of the anodic etch step is to remove small amounts of the titanium surface from surface 22a of work piece 22 (page 3, [0044]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey combination by establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution because an electrical potential on the surface enhances the etching effects of the etching solution on the surface as surface atoms of titanium and titanium oxide are released from the surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Regarding claim 22, the method of Carey differs from the instant invention because Carey does not disclose wherein said establishing said anodic etching current comprises establishing an anodic etching current having a current density of at least about 2 amps per square foot.
CN ‘647 teaches the electrolytic activation of titanium metal (ƿ [0003]) under the following conditions: sulfate: 50 g/l, fluoride: 30 g/L, pH 7.0, temperature: 25oC, current density: 2 ASD and processing time: 2 min. (ƿ [0089] to ƿ [0091]).
CN ‘192 teaches an etching solution formula including 10~60g/L Na2SO4, 0.5~5ml/L concentrated H2SO4, 1~10g/L fluoride, 5~40g/L citric acid, 20~60g/L peroxodisulfate and/or hydrogen peroxodisulfate, distilled water, the fluoride refers to the inorganic salt or inorganic acid containing fluoride ion; at 20-40 ℃ for 2-7 minutes (ƿ [0012]).
	Radatz teaches anodic etching (page 3, [0044]) where the electrical potential on the surface 36a of electrode 36 creates a current density on the surface 22a (page 3, [0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic etching current described by     the Carey combination with wherein said establishing said anodic etching current comprises establishing an anodic etching current having a current density of at least about 2 amps per square foot because one having ordinary skill in the art can experimentally determine the current density for a particular etching solution to achieve the etching of the substrate, where a current density of 2 ASD electrolytically activates a titanium metal in a solution comprising sulfate and fluoride.

	Regarding claim 23, CN ‘192 teaches wherein said establishing said anodic etching current comprises establishing said anodic etching current through said titanium substrate for at least about 150 seconds (= for 2-7 minutes) [ƿ [0012]].
	CN ‘647 teaches wherein said establishing said anodic etching current comprises establishing said anodic etching current through said titanium substrate for at least about 150 seconds (= plating time: 2 min.) [ƿ [0091]].
	Regarding claim 25, Carey teaches rinsing said etched titanium substrate prior to said establishing said cathodic protection current (= the rinsed process is designed to remove foreign materials, oxides, pickling solution, deoxidizing agent, fluxes, solvents, and/or cleaning solutions from the surface of the base metal) [page 8, [0049]].
Regarding claim 31, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] further comprises a complexing agent (= citric acid) [page 4, [0051]].
	Regarding claim 32, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] further comprises at least one of citric acid and sodium citrate (= citric acid) [page 4, [0051]].
	Regarding claim 33, the method of Carey differs from the instant invention because Carey does not disclose wherein said establishing said cathodic protection current comprises applying a constant voltage of about 0 volts.
	Radatz teaches that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36 (page 3, [0045]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic protection current described by Carey with wherein said establishing said cathodic protection current comprises applying a constant voltage of about 0 volts because considering that Radatz is silent as to the specific cathodic protection current, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the cathodic protection current through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 34, Radatz teaches wherein said establishing said cathodic protection current comprises establishing said cathodic protection current for at least about 15 seconds (= cathodic activation step for 1 minute) [page 4, [0050]].
	Regarding claim 42, Radatz teaches wherein said cathodic electrolyte solution further comprises at least one of citric acid and sodium citrate (= citric acid) [page 4, [0051]].

II.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), CN 

103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1-2, 9, 21-23, 25, 31-34 and 42 above, and further in view of Blohowiak et al. (US Patent No. 5,789,085).
	Carey, CN ‘647, CN ‘192 and Radatz are as applied above and incorporated herein.
	Regarding claim 10, the method of Carey differs from the instant invention because Carey does not disclose wherein said abrading comprises blasting said titanium substrate with an abrasive medium having a grit size of at least about 60 microns.
	Carey teaches that in still another embodiment of the invention, the solvent or cleaning process includes, but is not limited to, the use of water, detergents, abrasives, chemical solvents, and/or chemical cleaners to remove oxides and/or foreign material from the surface of the base metal (page 8, [0047]).
	Blohowiak teaches blasting titanium panels with different grit sizes of alumina #46 grit, #180 grit, and a very fine polishing alumina with an average size of 50 micrometers. All of the grit sizes evenly abraded the surface and yielded a uniform matte finish (col. 10, lines 45-49).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasives described by Carey with wherein said abrading comprises blasting said titanium substrate with an abrasive medium having a grit size of at least about 60 microns because blasting titanium with different grit sizes of alumina #46 grit and #180 grit abrades a titanium surface evenly and yields a uniform matte finish.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1-2, 9, 21-23, 25, 31-34 and 42 above, and further in view of Berner et al. (US Patent Application Publication No. 2014/0342316 A1).
	Carey, CN ‘647, CN ‘192 and Radatz are as applied above and incorporated herein.
	Regarding claim 28, the method of Carey differs from the instant invention because Carey does not disclose wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5.
	Berner teaches Sample 2 (NaCl): The discs were subjected to the same sand blasting and acid-etching process as for Sample 1, but then further treated under nitrogen cover gas to prevent exposure to air. The discs were rinsed in 0.9% NaCl solution and finally stored in 0.9% NaCl solution at pH 4 to 6 (page 3, [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rinsing described by Carey with 

wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5 because a 0.9% NaCl solution at pH 4 to 6 rinses blasted and etched titanium. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1-2, 9, 21-23, 25, 31-34 and 42 above, and further in view of Rosegren et al. (US Patent No. 4,411,744).
Carey, CN ‘647, CN ‘192 and Radatz are as applied above and incorporated herein.
	Regarding claim 30, the method of Carey differs from the instant invention because Carey does not disclose wherein said cathodic electrolyte solution comprises a non-oxidizing acid.
	Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such 

that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

	Rosegren teaches a nickel electroplating bath (col. 1, lines 51-59). The preferred sources of the nickel metal are nickel sulfate, nickel citrate, nickel carbonate, and the like (col. 1, lines 61-62). Electrolytes which are most useful for the present purpose are boric acid, citric acid, and the like (col. 1, lines 66-67). The compounds used to effect the pH adjustment include nickel carbonate, sulfuric acid, potassium citrate, or citric acid (col. 2, lines 21-23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic electrolyte solution described by the Carey combination wherein said cathodic electrolyte solution comprises a non-oxidizing acid because acid nickel sulfate solutions are comprised of sulfuric acid to effect the pH adjustment.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 35, the method of Carey differs from the instant invention because Carey does not disclose wherein said strike plating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot.
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface 
(page 10, [0052]).
	Rosegren teaches that the baths are operated at a relatively high current density of up to about 1000 ASF (col. 2, lines 25-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Carey 
combination with wherein said strike plating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot because a relatively high current density of up to about 1000 ASF deposits nickel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


V.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. 
(US Patent Application Publication No. 2003/0079811 A1) in view of CN 102051647 (‘647), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1-2, 9, 21-23, 25, 31-34 and 42 above, and further in view of Richardson et al. (US Patent Application Publication No. 2002/0079026 A1). 
Carey, CN ‘647, CN ‘192 and Radatz are as applied above and incorporated herein.
	Regarding claim 36, the method of Carey differs from the instant invention because Carey does not disclose wherein said strike plating comprises applying a strike current for at least about 120 seconds.
Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Richardson teaches a Wood’s nickel strike (32 oz/gal NiCl and 16 fl. oz/gal HCl, ambient temp.) and made cathodic at a current density of about 50 to about 75 A.S.F for approximately 3-5 minutes (page 5, [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein said strike plating comprises applying a strike current for at least about 120 seconds because a nickel strike is produced using a Wood’s nickel strike for approximately 3-5 minutes.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 41 defines over the prior art of record because the prior art does not teach or suggest a method for plating a metallic material onto a titanium substrate, said titanium substrate comprising an outer surface and an oxide layer on said outer surface, said method comprising the steps of chemically etching, establishing a cathodic protection current, strike plating and plating as presently claimed, esp., plating said metallic material onto said bond promoter layer of said strike plated titanium substrate, wherein said metallic material comprises indium.
	The prior art does not contain any language that teaches or suggests the above. Qin et al. teach electroplating indium (page 4, [0046]) on electroplated nickel (page 4, [0050]) on a component (page 3, [0047]). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.  
	Qin et al. (US Patent Application Publication No. 2018/0016689 A1) is cited to teach electroplating indium metal on metal layers (page 1, [0001]).
	CN 101407930 is cited to teach that a titanium alloy high bonding strength gold plating process includes pickling → cathodic activation → chemical nickel plating → electroplating of low stress nickel → impact gold plating → electroplating gold → drying process (ƿ [0009]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 23, 2022